Case: 12-14395   Date Filed: 03/06/2013   Page: 1 of 5

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14395
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:07-cr-00073-MEF-WC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus



WILLIE K. WARREN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                             (March 6, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-14395     Date Filed: 03/06/2013    Page: 2 of 5

      Willie K. Warren appeals his 24-month sentence, imposed upon revocation

of his term of supervised release due to unlawful use of a controlled substance. On

appeal, Warren argues that his sentence is procedurally unreasonable because his

sentence was predetermined at a prior revocation hearing. In addition, Warren

argues that his sentence is substantively unreasonable because the district court

failed to attach significant weight to his deteriorating health and instead focused on

the prior promise of punishment. After thorough review, we affirm.

      We review a sentence imposed by the district court upon revocation of

supervised release for reasonableness. United States v. Velasquez Velasquez, 524
F.3d 1248, 1252 (11th Cir. 2008). In reviewing the reasonableness of a sentence,

we must first ensure that the district court committed no significant procedural

error. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d
445 (2007). Upon finding that a defendant has violated a condition of supervised

release, a district court may revoke the term of supervised release and impose a

term of imprisonment after considering the specific factors set forth in 18 U.S.C. §

3553(a). Velasquez Velasquez, 524 F.3d at 1252; 18 U.S.C. § 3583(e). In

imposing a sentence upon revocation of supervised release, the district court must

consider the advisory ranges of imprisonment set forth in Chapter 7 of the

Sentencing Guidelines. United States v. Brown, 224 F.3d 1237, 1242 (11th Cir.

2000).


                                          2
               Case: 12-14395     Date Filed: 03/06/2013   Page: 3 of 5

      Once we determine that a sentence is procedurally sound, we examine

whether the sentence was substantively reasonable in light of the record and the

§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We

consider the history and characteristics of the defendant, the seriousness of the

offense, the need to promote respect for the law, the need to provide just

punishment, the need to afford adequate deterrence, the need to protect the public,

and the need to provide the defendant with medical care or treatment in the most

effective manner. See 18 U.S.C. § 3553(a). The weight given to a particular factor

under § 3553(a) is left to the sound discretion of the district court. United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008); see also Gall, 552 U.S. at 57, 128

S. Ct. at 600 (holding that the district court may give “great weight” to a particular

§ 3553(a) factor). We will remand for resentencing only if left with the firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences. United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir.

2008).

      The district court’s decision to impose a 24-month sentence was both

procedurally and substantively reasonable. The district court expressly stated that

it considered the factors set forth in 18 U.S.C. § 3553(a), as well as the advisory

range set forth in Chapter 7 of the Sentencing Guidelines, and it explained its


                                           3
               Case: 12-14395       Date Filed: 03/06/2013       Page: 4 of 5

reasons for imposing the sentence that it did. See Velasquez Velasquez, 524 F.3d at

125; Brown, 224 F.3d at 1242. Warren argues that he did not have a fair hearing

because the district court considered itself bound to its promise at a prior

revocation hearing that it would impose the statutory maximum sentence if Warren

ended up in court again. Despite the fact that Warren was ultimately sentenced to

the statutory maximum sentence of 24 months’ imprisonment, the district court

expressly stated on at least two occasions that it did not consider itself bound by

this statement and further explained that this prior statement was not the reason it

imposed this particular sentence.

      The record also supports the district court’s conclusion that a lesser sentence

would not be sufficient to accomplish the purposes of § 3553(a)(2), including the

need to promote respect for the law, afford adequate deterrence, and provide just

punishment. Even though Warren had already had his term of supervised release

revoked twice and served a term of imprisonment upon each revocation, he

continued to disregard conditions imposed upon him by the court and continued his

unlawful use of controlled substances. Both prior revocations were for, inter alia,

his unlawful use of controlled substances. The current revocation was also for his

unlawful use of controlled substances. Although Warren argues that his medical

condition justifies a lower sentence,1 the record reveals that the district court did


1
      Warren has cystic fibrosis and other medical conditions derived from cystic fibrosis.
                                              4
              Case: 12-14395     Date Filed: 03/06/2013   Page: 5 of 5

consider Warren’s health situation. Moreover, the district court has considerable

discretion to give great weight to Warren’s continued disregard for the conditions

imposed on him, the failure of prior revocations of his supervised release to deter

his criminal conduct, and his continued unlawful use of controlled substances.

Based on these considerations, the district court’s decision to impose a 24-month

sentence was reasonable. Accordingly, we affirm.

      AFFIRMED.




                                          5